Citation Nr: 0318227	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



REMAND

The veteran had active military service from June 1968 to 
January 1980.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 RO rating 
decision.  

Additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Provide the veteran notice of the 38 
U.S.C.A. § 5103 obligations relative to 
his claim on appeal.  See also 38 C.F.R. 
§ 3.159 (2002). 

2.  Review the VA outpatient records 
associated with the claims file in April 
2002 and March 2003, and the VA 
examination report associated with the 
claims file in June 2003, as well as any 
other pertinent records associated with 
the claims file following the issuance of 
the February 2002 statement of the case.  

3.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence 
(including all documents associated with 
the claims file since the February 2002 
statement of the case) and discussion of 
all pertinent regulations, including the 
VCAA.  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




